

117 SRES 260 IS: Remembering the 32nd anniversary of the violent repression of peaceful protests centered in Beijing’s Tiananmen Square and expressing the sense of the Senate condemning the Government of the People's Republic of China's ongoing denial of basic rights and fundamental freedoms.
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 260IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Rubio (for himself and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRemembering the 32nd anniversary of the violent repression of peaceful protests centered in Beijing’s Tiananmen Square and expressing the sense of the Senate condemning the Government of the People's Republic of China's ongoing denial of basic rights and fundamental freedoms.Whereas, during the spring of 1989, an estimated 1,000,000 people engaged in Tiananmen Square protests and staged similar protests in over 400 Chinese cities, including among many others, students, workers, academics, journalists and government employees;Whereas the peaceful demonstrations of 1989 called upon the Government of the People’s Republic of China (China) to eliminate corruption, accelerate economic and political reform, and protect human rights, particularly the freedoms of expression and assembly, issues that have become more acute in United States-China relations 32 years later;Whereas, on June 4, 1989, troops of the People’s Liberation Army, at the behest of Chinese Communist Party leadership, attacked Tiananmen Square to repress demonstrators, crushing defenseless protestors with tanks and firing on them indiscriminately, killing hundreds or possibly thousands of individuals;Whereas, since June 4, 1989, the Government of China censors any mention of the Tiananmen Square Massacre, even the date it occurred, and imprisons and harasses its own citizens who attempt to discuss or peacefully commemorate Tiananmen Square protests and their violent suppression; Whereas the Tiananmen Mothers—a group in China composed of parents and family members of individuals killed on or around June 4, 1989—have annually called upon the Government of China to reveal the full truth of what transpired, and some members of this group have passed away without obtaining justice and accountability for their family members who were killed in 1989;Whereas people of mainland China and Macau are again barred this year from commemorating the lives lost and the legacy of the 1989 massacre, and the Government of the Hong Kong Special Administrative Region of the People’s Republic of China (Hong Kong) is using pandemic restrictions as a pretext for denying the vigil organizers a permit to gather;Whereas the Government of China continues to view the demands of the Tiananmen protesters, including democracy, transparency, rights protections, and freedom of speech, as threats to the legitimacy of the Chinese Communist Party’s hold on political power; Whereas the 32nd anniversary of the Tiananmen Square massacre is a poignant milestone, particularly as the autonomy of Hong Kong and freedoms guaranteed to the people of Hong Kong have been crushed by the Government of China's imposition of the Law of the People's Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region on June 30, 2020;Whereas the people of Hong Kong have peacefully commemorated the Tiananmen massacre each year faithfully in large numbers;Whereas, starting in 2020, the Hong Kong Police Force has blocked the annual candlelight vigil to commemorate Tiananmen;Whereas Hong Kong’s autonomy and freedoms have been blatantly denied by the actions of the Government of Hong Kong and the Government of China, particularly over the past several years, with disqualifications of elected members of Hong Kong’s Legislative Council, blocking citizens from running for office, failing to address the petitions of the Hong Kong people, banning a political party advocating Hong Kong independence, failing to address excessive use of force by police, and criminalizing peaceful political activities through the use of spurious charges of subversion,collusion with a foreign country or with external elements, and secession; Whereas reforms to Hong Kong’s legislative council ended any semblance of electoral democracy in Hong Kong by requiring the nomination of candidates by the Election Committee, which previously only elected the Chief Executive, reducing the number of directly elected seats from 35 to 20, and requires vetting by a screening committee of the patriotism of any candidate, defined as allegiance to the Government of Hong Kong and the Government of China and often interpreted as support for the Chinese Communist Party;Whereas the political turmoil in Hong Kong is the result of actions of the Government of Hong Kong and the Government of China, including the arbitrary arrests and sentencing of peaceful protesters, including well-known democracy advocates such as Joshua Wong, Martin Lee, Jimmy Lai, Lee Cheuk Yan, Margaret Ng, Albert Ho, Leung Kwok-hung, Au Nok-hin, Figo Chan, and others;Whereas, on May 6, 2021, four Hong Kong pro-democracy activists—Joshua Wong, Lester Shum, Tiffany Yuen, and Jannelle Leung—were sentenced to lengthy prison terms for participating in last year’s Tiananmen Square vigil;Whereas the arbitrary arrests of Hong Kong residents for participating in peaceful rallies and vigils, which is a violation of the rights guaranteed to the residents of Hong Kong by the International Covenant on Civil and Political Rights and the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing on December 19, 1984 (the Sino-British Declaration), should be considered by the international community to be the arbitrary detention of political prisoners for the purposes of applying sanctions under the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76) and the Hong Kong Autonomy Act (Public Law 116–149); Whereas China’s National People’s Congress has imposed national security legislation with respect to Hong Kong in contravention of the procedures outlined in the Basic Law of the Hong Kong Special Administrative Region of the People's Republic of China (the Basic Law); Whereas that legislation has nullified the independence of Hong Kong’s judiciary and its tradition of rule of law by suspending due process and trial by jury for cases deemed issues of national security;Whereas the implementation of that legislation has effectively destroyed Hong Kong’s autonomy in direct violation of the Sino-British Declaration;Whereas the National Security Law is in direct conflict with the rights guaranteed to the people of Hong Kong by virtue of the International Covenant on Civil and Political Rights, to which Hong Kong is made subject by way of the Basic Law;Whereas the United States Department of State, pursuant to the United States-Hong Kong Policy Act of 1992 (Public Law 102–383) and the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76), determined that Hong Kong no longer manifests a high degree of autonomy distinct from mainland China; Whereas vague national security laws are used widely in mainland China to imprison or arbitrarily detain dissidents, rights defenders, civil society advocates, religious leaders and adherents, former party members, and persons from ethnic groups whose religious freedom, linguistic rights, and political expression are heavily restricted by Chinese authorities; Whereas human rights, democracy, and religious freedom advocates continue to be imprisoned, arbitrarily detained, disappeared and held incommunicado in undisclosed locations, and abducted across international borders under vague national security laws and other criminal charges in mainland China, including Gao Zhisheng, Gui Minhai, Xing Wangli, Jiang Tianyong, Wu Gan, Qin Yongmin, Zhou Shifeng, Yu Wensheng, Wang Yi, and Nobel laureate Liu Xiaobo, who died in state custody nearly four years ago;Whereas the Chinese Communist Party and the Government of China used the tools of state power to silence whistleblowers at the onset of the COVID–19 pandemic, including doctors such as the late Li Wenliang, journalists, lawyers, scientists, and concerned citizens, and has subsequently imprisoned some of these individuals, including Zhang Zhan, who was sentenced to four years in prison on account of her whistleblowing activity, and Chen Zhaozhi, who has been detained for over a year on account of COVID–19 related social media posts;Whereas the United States Congress, particularly in recent years, has passed numerous measures articulating the longstanding and bipartisan commitment to human rights in China, including—(1)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);(2)the North Korean Human Rights Reauthorization Act of 2017 (Public Law 115–198);(3)the Reciprocal Access to Tibet Act of 2018 (Public Law 115–330);(4)the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76);(5)the Hong Kong Autonomy Act of 2019 (Public 116–149);(6)the Uyghur Human Rights Policy Act (Public 116–145); and(7)the Tibetan Policy and Support Act of 2020 (Public Law 116–260);Whereas, on this day, we stand in solidarity with Chinese human rights lawyers, labor and free speech advocates, Christians and other religious groups, and those distinct ethnic groups who face persecution, such as Tibetans, who continue to face severe restrictions and a concerted state effort to erase Tibetan Buddhism, the Tibetan language, and Tibetan traditional culture; Whereas, on this day, we condemn the ongoing campaign of genocide and crimes against humanity committed by the Chinese Communist Party and the Government of China against Uyghurs as well as other Muslim ethnic groups who live in the Xinjiang Uyghur Autonomous Region, more than 1,000,000 of whom have been forced into mass internment camps, suffering a range of human rights abuses including being tortured, sexually assaulted, forced to renounce their religion and pledge allegiance to the Government of China, coerced into state-run programs of forced labor, separated from their families, and forced to undergo abortion and sterilization procedures; andWhereas, on this day, we remember the words of the late Nobel Laureate Liu Xiaobo, who said there is no force that can put an end to the human quest for freedom, and China will in the end become a nation ruled by law, where human rights reign supreme: Now, therefore, be it That the Senate—(1)commemorates the Tiananmen protests and their violent suppression until such time as citizens of China are able to do so freely and publicly everywhere across their country;(2)expresses sympathy to the families of those killed, tortured, imprisoned, or exiled for their participation in the pro-democracy demonstrations during the spring of 1989;(3)calls on the Government of China to allow those Tiananmen demonstration participants currently living in exile in the United States and other countries to return to China without risk of repercussions or retribution to themselves, their families, or their allies;(4)condemns the use of violence, torture, harassment, and arbitrary detention as a means to repress the legitimate aspirations of the people of China to speak and associate freely, including to petition the government and challenge the policies and ideology of the Chinese Communist Party;(5)calls on the Government of China to release all prisoners of conscience, including prisoners detained because of their participation in Tiananmen Square commemorations or actions calling for the type of political reforms and rights protections pursued by those who gathered in Tiananmen Square in 1989 and including over one million Uyghurs and other predominantly Muslim ethnic minorities in the Xinjiang Uyghur Autonomous Region;(6)condemns the forced imposition of national security legislation with respect to Hong Kong;(7)calls upon the President to continue to use existing authorities to hold accountable Hong Kong officials, including Hong Kong Chief Executive Carrie Lam, and Government of China officials for crushing Hong Kong’s autonomy and guaranteed rights; and(8)calls upon the President to build an international coalition to demand that the Government of China adhere to its international agreements and human rights obligations. 